DETAILED ACTION
1.    This is a Non-Final Office Action Correspondence in response to RCE amendments/arguments for U.S. Application No. 16/246154 filed on November 21, 2022.

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on November 05, 2020 has been entered.


	
					Status of Claims 


3.	Claims 1-3, 9-11, 17, 18 are pending.
			




Response to Arguments

4.	Applicant’s arguments have been considered but are not persuasive. 

	On Pg. 8-9 of remarks in regards to 35 U.S.C. 101, relating to claim 1, Applicant argues the 35 U.S.C. 101 rejection.  A clear 35 U.S.C. 101 rejection is resented below.


	On Pg. 10 of remarks in regards to 35 U.S.C. 103, relating to claim 1, Applicant states “Applicant disagrees that the above-referenced paragraphs of Hollis show or suggest, as independent claims 1, 9 and 17 require, "performing tagging for the organized user content by using a computer-vision-assisted tagging algorithm and natural-language-processing algorithm...." Unlike independent claims 1, 9 and 17, and the specification that supports them, Hollis does not show "tagging for the organized user content," nor does Hollis show "using a computer-vision-assisted tagging algorithm and natural-language-processing algorithm."”


Examiner replies that Miller does teach this concept.

On Pg. 10 of remarks in regards to 35 U.S.C. 103, relating to claim 1, Applicant states “(i) "performing tagging for the organized user content by using a computer-vision-assisted tagging algorithm and natural-language-processing algorithm  and (ii) "managing the optimized display representation by using a dynamic widget." Neither applied reference shows or suggests computer vision or a dynamic widget.”

Examiner replies that Hollis teaches these limitations. Hollis teaches (i) "performing tagging for the organized user content by using a computer-vision-assisted tagging algorithm and natural-language-processing algorithm. (Par. 0124 Hollis discloses the user uploading content. The uploaded content is then analyzed by the system. The system suggests fields to capture meta information that is supplied to the user. And the then system provide help annotations to tag insertion.  The help annotation is seen as computer vision assisted tagging. Par. 0125 Hollis discloses the tagging is performed by an intelligent learning keyword database that measure factors of the upload and suggest words to be include on the content. Par. 0029 and Par. 0039 Hollis discloses extracting keywords at the natural language level to be suggested as meta tags to be inserted into the content. In addition the software is used to help the user using software to trim, stabilize, insert, annotate, etc, the video content.

Miller teaches a widget. Par. 0070 Miller discloses the ability to display information based upon an icon).

On Pg. 11-12 of remarks in regards to 35 U.S.C. 103, relating to claim 1, Applicant states “The corresponding method (claim 9) and a computer program product (claim 17) contain versions of each of the above-identified system features. Miller et al. and Hollis fail to show or suggest the combination of those now-recited features. Put another way, neither Miller et al. nor Hollis show or suggest computerized, dynamic content provisioning as recited by amended claims 1, 9 and 17, and they also fail to show optimizing content for a display as amended claims 1, 9 and 17 now further specify. Miller et al. does not show dynamic content provisioning and only describes a system for providing an interactive presentation to an audience device is provided. That system interfaces with a database storing presentation content and a workspace. That workspace stores the presentation content and access policies associated with a user. There is a processor for executing one or more modules. There is a content creation and updating module; and a content access interface module. Hollis also fails to describe dynamic content provisioning, and only describes a software-implemented system for internet publishing designed for users like small businesses, to manage and implement an online digital strategy. A digital web-based platform apparently establishes and expands the online presence of a brand. That platform can also apparently be used to automatically publish, syndicate, and monetize content from a single interface, and monitor and respond to information relevant to such content.”

Examiner replies that Miller does teach this limitation. The Miller reference discloses using criteria to determine where to place content within a page, and grouping content based upon certain criteria. In the Miller reference the criteria is the attributes.  The content is finally displayed in an organized manner based upon the tags/attributes associated with the content.
Examples of Miller teachings of the displayed organized content.
determine a goal for optimization of display representation based upon user interaction, including user purchasing (Par. 0046 Miller discloses organizing the content display based upon the criteria. Miller discloses the criteria could be popularity, particular subject or one or more attributes of the presented associated with the display.  The criteria is seen as optimizing content for the display.  The criteria is used to only present content that is useful to the user);
determine grouping criteria from the group consisting of visual categorization, popularity, category and product tags for grouping of the user content into a media album (Par. 0033 Miller grouping content based the access limit. Par. 0022 Miller discloses the content is pictures. The pictures are grouped based upon access limit. Grouping the pictures is seen as a media album);
determine search criteria for collecting the user content, select the user content from the one or more sources based on the search criteria (Par. 0030 Miller discloses the content associated with personal preference);
and organize the selected user content in the media album based on the goal for optimization of the display representation and the grouping criteria (Par. 0035 Miller discloses presenting the content to the user which includes all additional content associated with the content.  Par. 0034 Miller discloses the additional content can include tags. Par. 0046 Miller discloses organizing the content display based upon the criteria).



Claim Rejections - 35 U.S.C. §101

5.	35 U.S.C. §101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 USC 101 as directed to an abstract idea without significantly more.
With respect to independent claims, 1, 9 and 17 specifically claim 1, 9 and 17 recites "collect user content that includes user published digital media and is from one or more sources based on one or more collection parameters”, “organize the collected user content for optimization by labeling the content with features, chosen from the group consisting of objects in a photo, location, caption, submitter details and user popularity, by filtering and sorting the features to select a subset of desired content, and by processing the user content based on one or more predefined content properties using an artificial intelligence model” and wherein the at least one processor is further configured to: “determine a goal for optimization of display representation based upon user interaction, including user purchasing”, “determine grouping criteria from the group consisting of visual categorization, popularity, category and product tags, for grouping of the user content into a media album that comprises one or more of a photo album, a video album, and a text album; determine search criteria for collecting the user content that comprises one or more of user preference, content rating, content type, content category, product type, and user type”; “select the user content from the one or more sources based on the search criteria; and organize the selected user content in the media album based on the goal for optimization of the display representation and the grouping criteria”. These limitations could be reasonably and practically performed by the human mind, for instance based on a user receiving content, grouping the content and deciding the best way to display to the content based on user criteria. Accordingly, the claim recites a mental process, which can be done utilizing pen and paper. For example, “determining” in the context of this claim encompasses the user mentally picking criteria used to group media content.
Accordingly, the claim recites an abstract idea.
                
 This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites “receive rights management data for the organized user content, wherein an interface with the rights holder allows for communication to request and receive access rights; and wherein the rights are to utilize the user's content for display elsewhere; perform tagging of the organized user content by using a computer-vision-assisted tagging algorithm and natural-language-processing algorithm; generate an optimized display representation of tagged user content on an output interface for dynamic content provisioning; manage the optimized display representation by using a dynamic widget;”; . At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Independent claims, 1, 9 and 17 further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
The claims, 1, 9 and 17 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and display activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 


With respect to dependent claims, 2 specifically claim 2 recites " collect interaction data for the displayed user content for enhancing the dynamic content provisioning”. These limitations could be reasonably and practically performed by the human mind, for instance based on a user receiving content, grouping the content and deciding the best way to display to the content based on user criteria. Accordingly, the claim recites a mental process, which can be done utilizing pen and paper. For example, “determining” in the context of this claim encompasses the user mentally picking criteria used to group media content.
Accordingly, the claim recites an abstract idea.
                
 This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites no new generic computer limitations. At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Dependent claims, 2 further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
The claim, 2 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and display activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 


With respect to dependent claims, 3 specifically claim 3 recites no new abstract ideas. These limitations could be reasonably and practically performed by the human mind, for instance based on a user receiving content, grouping the content and deciding the best way to display to the content based on user criteria. Accordingly, the claim recites a mental process, which can be done utilizing pen and paper. For example, “determining” in the context of this claim encompasses the user mentally picking criteria used to group media content.
Accordingly, the claim recites an abstract idea.
                
 This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites “wherein the optimized display representation is an optimal order of the tagged user content and cosmetic rendering of the tagged user content”. At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Dependent claims, 3 further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
The claim, 3 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and display activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 

With respect to dependent claims, 10 specifically claim 10 recites “collecting interaction data for the displayed user content for enhancing the dynamic content provisioning; wherein the interaction data is chosen from the group consisting of user interaction and navigation”. These limitations could be reasonably and practically performed by the human mind, for instance based on a user receiving content, grouping the content and deciding the best way to display to the content based on user criteria. Accordingly, the claim recites a mental process, which can be done utilizing pen and paper. For example, “determining” in the context of this claim encompasses the user mentally picking criteria used to group media content.
Accordingly, the claim recites an abstract idea.
                
 This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites no new abstract ideas. At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Dependent claim, 10 further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
The claim, 10 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and display activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 



With respect to dependent claims, 11 specifically claim 11 recites no new abstract ideas. These limitations could be reasonably and practically performed by the human mind, for instance based on a user receiving content, grouping the content and deciding the best way to display to the content based on user criteria. Accordingly, the claim recites a mental process, which can be done utilizing pen and paper. For example, “determining” in the context of this claim encompasses the user mentally picking criteria used to group media content.
Accordingly, the claim recites an abstract idea.
                
 This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites “wherein the optimized display representation is an optimal order of the tagged user content and cosmetic rendering of the tagged user content”. At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Dependent claim, 11 further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
The claim, 11 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and display activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 


With respect to dependent claims, 18 specifically claim 18 recites “wherein the operations further comprise collecting interaction data for the displayed user content for enhancing the dynamic content provisioning”. These limitations could be reasonably and practically performed by the human mind, for instance based on a user receiving content, grouping the content and deciding the best way to display to the content based on user criteria. Accordingly, the claim recites a mental process, which can be done utilizing pen and paper. For example, “determining” in the context of this claim encompasses the user mentally picking criteria used to group media content.
Accordingly, the claim recites an abstract idea.
                
 This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites no new generic computing limitations. At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Dependent claim, 18 further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
The claim, 18 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and display activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 




Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1-3, 9-11, 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. U.S. Patent Application Publication No. 2015/0281250 (herein as ‘Miller’) as and further in view of Hollis et al. U.S. Patent Application Publication No. 2014/0006930 (herein as ‘Hollis’).

As to claim 1 Miller teaches a computerized system for dynamic content provisioning that uses user-generated content to market and promote commercial products, comprising: 
at least one non-transitory memory configured to store computer program code instructions (Par. 0078 Miller discloses a memory to store program instructions);
and at least one computer processor configured to execute the computer program code instructions to (Par. 0078 Miller discloses a processor); 
collect user content that includes user published digital media and is from one or more sources based on one or more collection parameters (Fig. 2A and Par. 0030 Miller discloses the system extracting data from internal and external sources. Miller discloses the data that is accessible to be extracted is based upon personal preference information. The person preference information is seen as collection parameters);
organize the collected user content for optimization, wherein the organizing is done by labeling the content with features, chosen from the group consisting of objects in a photo, location, caption, submitter details and user popularity (Par. 0059 Miller disclose extracting data such as things, comments, textual data, popularity and places);
and by filtering and sorting the features to select a subset of desired content; (Par. 0059 Miller discloses performing extraction analysis on the content to be used as assessment of the presentation content.  Par. 0062 Miller discloses the system performs assessments based upon the data extracted from the extraction analysis. The extracted data is seen as the features. Metrics can be applied to the extracted data. These metrics can determine the average time spent on each presentation slide. Par. 0063 Miller based discloses based upon these analysis the system will remove slides that are less appealing to the audience. The remaining slides that contain desired features is seen as the filtered and sorted desired content. Removing slides based upon the user’s interaction of the extract features is seen as filtering and sorting the features to select a subset of desired content);
Miller does not teach but Hollis teaches and by processing the user content based on one or more predefined content properties using an artificial intelligence model (Par. 0124 Hollis discloses the user uploading content and the system tagging the uploaded content.  Par. 0125 Hollis discloses the tagging is performed by an intelligent learning keyword database that measure factors of the upload and suggest words to be include on the content);
Miller and Hollis are analogous art because they are in the same field of endeavor, tagging content. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the content tagging of Miller to include the tag learning of Hollis, to allow increase relevant content associated with uploaded content. The suggestion/motivation to combine is that it would be obvious to try in order to improve the ability of relevant content to be searched and retrieved by the user (Par. 0004-0007 Hollis).
Miller teaches receive rights management data for the organized user content, wherein an interface with the rights holder allows for communication to request and receive access rights and wherein the rights are to utilize the user’s content for display elsewhere; (Par. 0033 Miller discloses a user can set the access rights for a 1) “particular portion of” or 2) “entire” content.  Par. 0047 Miller discloses the system determines which portion of the content is access to any user at any given time);
Hollis teaches perform tagging of the organized user content by using computer vision assisted tagging algorithm and natural language processing algorithm (Par. 0124 Hollis discloses the user uploading content. The uploaded content is then analyzed by the system. The system suggests fields to capture meta information that is supplied to the user. And the then system provide help annotations to tag insertion.  The help annotation is seen as computer vision assisted tagging. Par. 0125 Hollis discloses the tagging is performed by an intelligent learning keyword database that measure factors of the upload and suggest words to be include on the content. Par. 0029 and Par. 0039 Hollis discloses extracting keywords at the natural language level to be suggested as meta tags to be inserted into the content);
Miller teaches and generate an optimized display representation of tagged user content on an output interface for dynamic content provisioning manage the optimized display representation by using a dynamic widget (Par. 0035 Miller discloses presenting the content to the user which includes all additional content associated with the content.  Par. 0034 Miller discloses the additional content can include tags.  Par. 0070 Miller discloses the ability to display information based upon an icon);
where the at least one processor  is further configured to (Par. 0078 Miller discloses a processor);
determine a goal for optimization of display representation based upon user interaction, including user purchasing (Par. 0046 Miller discloses organizing the content display based upon the criteria. Miller discloses the criteria could be popularity, particular subject or one or more attributes of the presented associated with the display.  The criteria is seen as optimizing content for the display.  The criteria is used to only present content that is useful to the user);
determine grouping criteria from the group consisting of visual categorization, popularity, category and product tags for grouping of the user content into a media album (Par. 0033 Miller grouping content based the access limit. Par. 0022 Miller discloses the content is pictures. The pictures are grouped based upon access limit. Grouping the pictures is seen as a media album);
determine search criteria for collecting the user content, select the user content from the one or more sources based on the search criteria (Par. 0030 Miller discloses the content associated with personal preference);
and organize the selected user content in the media album based on the goal for optimization of the display representation and the grouping criteria (Par. 0035 Miller discloses presenting the content to the user which includes all additional content associated with the content.  Par. 0034 Miller discloses the additional content can include tags).

As to claim 2 Miller in combination with Hollis teaches each and every limitation of claim 1.
In addition Miller teaches wherein the at least one processor is further configured to collect interaction data for the displayed user content for enhancing the dynamic content provisioning (Par. 0033 Miller discloses the presentation can provide interactive sliders that allow the audiences to provide information while viewing the content).

As to claim 3 Miller in combination with Hollis teaches each and every limitation of claim 1.
In addition Miller teaches wherein the optimized display representation is an optimal order of the tagged user content and cosmetic rendering of the tagged user content (Par. 0069 Miller discloses selecting the relevant portions of the content are displayed.  Selecting the relevant portions of the content is seen as an optimal order).


As to claim 9 Miller teaches a computerized method for dynamic content provisioning that uses user-generated content to market and promote commercial products, comprising the following steps, each performed using a computer processor: 
collecting user content from one or more sources based on one or more collection parameters (Fig. 2A and Par. 0030 Miller discloses the system extracting data from internal and external sources. Miller discloses the data that is accessible to be extracted is based upon personal preference information. The person preference information is seen as collection parameters);
organizing the collected user content for optimization, wherein the organizing is done by labeling the content with features, chosen from the group consisting of objects in a photo, location, caption, submitter details and user popularity (Par. 0059 Miller disclose extracting data such as things, comments, textual data, popularity and places);
and by filtering and sorting the features to select a subset of desired content; (Par. 0059 Miller discloses performing extraction analysis on the content to be used as assessment of the presentation content.  Par. 0062 Miller discloses the system performs assessments based upon the data extracted from the extraction analysis. The extracted data is seen as the features. Metrics can be applied to the extracted data. These metrics can determine the average time spent on each presentation slide. Par. 0063 Miller based discloses based upon these analysis the system will remove slides that are less appealing to the audience. The remaining slides that contain desired features is seen as the filtered and sorted desired content. Removing slides based upon the user’s interaction of the extract features is seen as filtering and sorting the features to select a subset of desired content);
Miller does not teach but Hollis teaches and by processing the user content based on one or more predefined content properties using an artificial intelligence model (Par. 0124 Hollis discloses the user uploading content and the system tagging the uploaded content.  Par. 0125 Hollis discloses the tagging is performed by an intelligent learning keyword database that measure factors of the upload and suggest words to be include on the content);
Miller and Hollis are analogous art because they are in the same field of endeavor, tagging content. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the content tagging of Miller to include the tag learning of Hollis, to allow increase relevant content associated with uploaded content. The suggestion/motivation to combine is that it would be obvious to try in order to improve the ability of relevant content to be searched and retrieved by the user (Par. 0004-0007 Hollis).
Miller teaches receiving rights management data for the organized user content, wherein an interface with the rights holder allows for communication to request and receive access rights; (Par. 0033 Miller discloses a user can set the access rights for a 1) “particular portion of” or 2) “entire” content.  Par. 0047 Miller discloses the system determines which portion of the content is access to any user at any given time);
Hollis teaches performing tagging of the organized user content by using computer vision assisted tagging algorithm and natural language processing algorithm (Par. 0124 Hollis discloses the user uploading content and the system tagging the uploaded content.  Par. 0125 Hollis discloses the tagging is performed by an intelligent learning keyword database that measure factors of the upload and suggest words to be include on the content. Par. 0029 and Par. 0039 Hollis discloses extracting keywords at the natural language level to be suggested as meta tags to be inserted into the content);
Miller teaches and generating an optimized display representation of tagged user content on an output interface for dynamic content provisioning (Par. 0035 Miller discloses presenting the content to the user which includes all additional content associated with the content.  Par. 0034 Miller discloses the additional content can include tags);
determining a goal for optimization of display representation (Par. 0046 Miller discloses organizing the content display based upon the criteria. Miller discloses the criteria could be popularity, particular subject or one or more attributes of the presented associated with the display.  The criteria is seen as optimizing content for the display.  The criteria is used to only present content that is useful to the user);
determining grouping criteria for grouping of the user content into a media album (Par. 0033 Miller grouping content based the access limit. Par. 0022 Miller discloses the content is pictures. The pictures are grouped based upon access limit. Grouping the pictures is seen as a media album);
determining search criteria for collecting the user content, selecting the user content from the one or more sources based on the search criteria (Par. 0030 Miller discloses the content associated with personal preference);
and organizing the selected user content in the media album based on the goal for optimization of the display representation and the grouping criteria (Par. 0035 Miller discloses presenting the content to the user which includes all additional content associated with the content.  Par. 0034 Miller discloses the additional content can include tags).


As to claim 10 Miller in combination with Hollis teaches each and every limitation of claim 9.
In addition Miller teaches further comprising collecting interaction data for the displayed user content for enhancing the dynamic content provisioning (Par. 0033 Miller discloses the presentation can provide interactive sliders that allow the audiences to provide information while viewing the content).

As to claim 11 Miller in combination with Hollis teaches each and every limitation of claim 9.
In addition Miller teaches wherein the optimized display representation is an optimal order of the tagged user content and cosmetic rendering of the tagged user content (Par. 0069 Miller discloses selecting the relevant portions of the content are displayed.  Selecting the relevant portions of the content is seen as an optimal order).

As to claim 12 Miller in combination with Hollis teaches each and every limitation of claim 9.
In addition Miller teaches further comprising: 
determining a goal for optimization of display representation (Par. 0046 Miller discloses organizing the content display based upon the criteria); 
determining grouping criteria for grouping of the user content into a media album (Par. 0033 Miller grouping content based the access limit. Par. 0022 Miller discloses the content is pictures. So the pictures are grouped based upon access limit);
determining search criteria for collecting the user content, selecting the user content from the one or more sources based on the search criteria, and organizing the selected user content in the media album based on the goal for optimization of the display representation and the grouping criteria (Par. 0035 Miller discloses presenting the content to the user which includes all additional content associated with the content.  Par. 0034 Miller discloses the additional content can include tags).

As to claim 13 Miller in combination with Hollis teaches each and every limitation of claim 9.
In addition Miller teaches wherein the media album comprises one or more of a photo album, a video album, and a text album (Par. 0033 Miller discloses presenting the content to as picture).

As to claim 14 Miller in combination with Hollis teaches each and every limitation of claim 9.
In addition Miller teaches wherein the search criteria comprises one or more of user preference, content rating, content type, content category, product type, and user type (Par. 0030 Miller discloses the content associated with personal preference).

As to claim 17 Miller teaches a computer program product comprising at least one non-transitory computer-readable storage medium having stored thereon computer-executable program code instructions which when executed by a computer, cause the computer to carry out operations for dynamic content provisioning, the operations being conducted by using a computer processor, comprising: 
collecting user content from one or more sources based on one or more collection parameters (Fig. 2A and Par. 0030 Miller discloses the system extracting data from internal and external sources. Miller discloses the data that is accessible to be extracted is based upon personal preference information. The person preference information is seen as collection parameters);
organizing the collected user content for optimization, wherein the organizing is done by labeling the content with features, chosen from the group consisting of objects in a photo, location, (Par. 0059 Miller disclose extracting data such as things, comments, textual data, popularity and places);
and by filtering and sorting the features to select a subset of desired content; (Par. 0059 Miller discloses performing extraction analysis on the content to be used as assessment of the presentation content.  Par. 0062 Miller discloses the system performs assessments based upon the data extracted from the extraction analysis. The extracted data is seen as the features. Metrics can be applied to the extracted data. These metrics can determine the average time spent on each presentation slide. Par. 0063 Miller based discloses based upon these analysis the system will remove slides that are less appealing to the audience. The remaining slides that contain desired features is seen as the filtered and sorted desired content. Removing slides based upon the user’s interaction of the extract features is seen as filtering and sorting the features to select a subset of desired content);
Miller does not teach but Hollis teaches and by processing the user content based on one or more predefined content properties using an artificial intelligence model (Par. 0124 Hollis discloses the user uploading content and the system tagging the uploaded content.  Par. 0125 Hollis discloses the tagging is performed by an intelligent learning keyword database that measure factors of the upload and suggest words to be include on the content);
Miller and Hollis are analogous art because they are in the same field of endeavor, tagging content. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the content tagging of Miller to include the tag learning of Hollis, to allow increase relevant content associated with uploaded content. The suggestion/motivation to combine is that it would be obvious to try in order to improve the ability of relevant content to be searched and retrieved by the user (Par. 0004-0007 Hollis).
Miller teaches receiving rights management data for the organized user content, wherein an interface with the rights holder allows for communication to request and receive access rights (Par. 0033 Miller discloses a user can set the access rights for a 1) “particular portion of” or 2) “entire” content.  Par. 0047 Miller discloses the system determines which portion of the content is access to any user at any given time);
Hollis teaches performing tagging of the organized user content by using computer vision assisted tagging algorithm and natural language processing algorithm (Par. 0124 Hollis discloses the user uploading content and the system tagging the uploaded content.  Par. 0125 Hollis discloses the tagging is performed by an intelligent learning keyword database that measure factors of the upload and suggest words to be include on the content. Par. 0029 and Par. 0039 Hollis discloses extracting keywords at the natural language level to be suggested as meta tags to be inserted into the content);
Miller teaches and generating an optimized display representation of tagged user content on an output interface for dynamic content provisioning (Par. 0035 Miller discloses presenting the content to the user which includes all additional content associated with the content.  Par. 0034 Miller discloses the additional content can include tags);
determining a goal for optimization of display representation (Par. 0046 Miller discloses organizing the content display based upon the criteria. Miller discloses the criteria could be popularity, particular subject or one or more attributes of the presented associated with the display.  The criteria is seen as optimizing content for the display.  The criteria is used to only present content that is useful to the user);
determining grouping criteria for grouping of the user content into a media album (Par. 0033 Miller grouping content based the access limit. Par. 0022 Miller discloses the content is pictures. The pictures are grouped based upon access limit. Grouping the pictures is seen as a media album);
determining search criteria for collecting the user content, selecting the user content from the one or more sources based on the search criteria (Par. 0030 Miller discloses the content associated with personal preference);
and organizing the selected user content in the media album based on the goal for optimization of the display representation and the grouping criteria (Par. 0035 Miller discloses presenting the content to the user which includes all additional content associated with the content.  Par. 0034 Miller discloses the additional content can include tags).

As to claim 18 Miller in combination with Hollis teaches each and every limitation of claim 17.
In addition Miller teaches wherein the operations further comprise collecting interaction data for the displayed user content for enhancing the dynamic content provisioning (Par. 0033 Miller discloses the presentation can provide interactive sliders that allow the audiences to provide information while viewing the content).

As to claim 19 Miller in combination with Hollis teaches each and every limitation of claim 17.
In addition Miller teaches wherein the operations further comprise: 
determining a goal for optimization of display representation (Par. 0046 Miller discloses organizing the content display based upon the criteria); 
determining grouping criteria for grouping of the user content into a media album (Par. 0033 Miller grouping content based the access limit. Par. 0022 Miller discloses the content is pictures. So the pictures are grouped based upon access limit);
determining search criteria for collecting the user content; selecting the user content from the one or more sources based on the search criteria; and organizing the selected user content in the media album based on the goal for optimization of the display representation and the grouping criteria (Par. 0035 Miller discloses presenting the content to the user which includes all additional content associated with the content.  Par. 0034 Miller discloses the additional content can include tags).


Conclusion
9. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Menendez Gonzalez et al. U.S. Patent No. 10, 885, 545 (herein as ‘Menendez’). Menendez disclose the method involves presenting the content item, received from a specific publishing user of an online system (140), to a viewing user of the online system. The online system receives the identifier of the selected product provided by a third-party system (130), information identifying the viewing user, price of the selected product, prices of products purchased by the viewing user via the third party system, and quantities of purchased products. A cumulative price of products associated with the identifier of the specific content publishing user is then determined. Selection processes maintained by the online system is modified to increase likelihoods of presentation of content items from the specific content publishing user to the viewing user based on the cumulative price of products. The modified selection processes are then stored at the online system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMAINE A MINCEY whose telephone number is (571)270-5010. The examiner can normally be reached 8am EST until 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 571-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.A.M/  December 09, 2022Examiner, Art Unit 2159                                                                                                                                                                                                              /AMRESH SINGH/      Primary Examiner, Art Unit 2159